On Application for Rehearing.
Our ruling in this case is merely that the writ of injunction was not necessary, and therefore not the proper remedy, to prevent the confirmation of a judgment by default against the insolvent corporation, Equitable Casualty  Surety Company, because the matter of allowing or refusing to allow the judgment to be confirmed against the insolvent surety company before the other defendant can be heard is largely within the discretion of the district judge, and is entirely under his control. With this explanation, the application for a rehearing is refused.